DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 9 are objected to because of the following informalities: 
In line 3 of claims 8, 9, 11, “regions adjacent to the middle land region” should read as “region adjacent to the middle land region”
Appropriate correction is required. Suggested changes are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations “the two middle land regions” and “the two shoulder land regions” in lines 3 and 5, respectively. However, only one middle land region and one shoulder land region was introduced in claim 1. Thus, it is unclear which land regions “the two middle land regions” and “the two shoulder land regions” are referring to. For examination purposes, it will be assumed that “the plurality of land regions” introduced in claim 1 includes a pair of middle land regions and a pair of shoulder land regions. However, appropriate correction to the wording of claim 1, 11, and/or 18 is required in order to overcome the indefiniteness rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamichi (US 2018/0297413) (of record).
Regarding claim 1, Nakamichi discloses a tire (title) comprising: a tread portion (2) having a first tread edge (Ti) and a second tread edge (To), and provided with three circumferential grooves (3, 5, 6) continuously extending in the tire circumferential direction to axially divide the tread portion (2) into a plurality of land regions (11, 12, 13, 14) (see Fig. 1; [0037]-[0038]), wherein the plurality of land regions (11, 12, 13, 14) include a shoulder land region (13) including the first tread edge (Ti) (see Fig. 1), and a middle land region (11) adjacent to the shoulder land region (13) (see Fig. 1), the circumferential grooves (3, 5, 6) include a shoulder circumferential groove (5) between the shoulder land region (13) and the middle land region (11) (see Fig. 1), the middle land region (11) is provided with a middle circumferential sipe (18) extending continuously in the tire circumferential direction (see Fig. 1; [0050]; [0053]), and a plurality of middle lateral sipes (23) extending across the entire axial width of the middle land region (11) (see Fig. 2; [0059]), the shoulder land region (13) is provided with a plurality of shoulder lateral grooves (26) extending from the shoulder circumferential groove (5) to the first tread edge (Ti) (see Fig. 1; [0069]), and a plurality of shoulder lateral sipes (31) extending from the shoulder circumferential groove (5) and terminated within the shoulder land region (13) without reaching the first tread edge (Ti) (see Fig. 1; [0078]). 
Regarding claim 2, Nakamichi discloses all of the limitations as set forth above for claim 1. Nakamichi further discloses that the groove width (W8) of each of the shoulder lateral grooves (26) is constant form the shoulder circumferential groove (5) to the first tread edge (Ti) (see Fig. 7; [0074]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2017/0368882) (Mukai ‘882) in view of Morii (US 2018/0086147) (of record).
Regarding claim 1, Mukai ‘882 discloses a tire (tile) comprising: a tread portion (2) having a first tread edge (Ti) and a second tread edge (To), and provided with four circumferential grooves (3, 4, 5, 6) extending in the tire circumferential direction to axially divide the tread portion (2) into a plurality of land regions (10, 11, 12, 13, 14) (see Fig. 1; [0026]; [0029]), wherein the plurality of land regions (10, 11, 12, 13, 14) include a shoulder land region (13) including the first tread edge (Ti) (see Fig. 1), and a middle land region (12) adjacent to the shoulder land region (13) (see Fig. 1), the circumferential grooves (3, 4, 5, 6) include a shoulder circumferential groove (5) between the shoulder land region (13) and the middle land region (12) (see Fig. 1), the middle land region (12) is provided with a plurality of middle lateral sipes (36) extending across the entire axial width of the middle land region (12) (see Fig. 4; [0063]), the shoulder land region (13) is provided with a plurality of shoulder lateral grooves (39) extending from the shoulder circumferential groove (5) to the first tread edge (Ti) (see Fig. 1; [0067]), and a plurality of shoulder lateral sipes (41) extending from the shoulder circumferential groove (5) and terminated within the shoulder land region (13) without reaching the first tread edge (Ti) (see Fig. 1; [0068]). Mukai ‘882 fails to disclose, however, that the middle land region (12) is provided with a middle circumferential sipe extending continuously in the tire circumferential direction. 
Morii teaches a similar tire (title) comprising: a tread portion (1) and provided with four circumferential grooves (11a, 11b, 11c, 11d) continuously extending in the tire circumferential direction to axially divide the tread portion (1) into a plurality of land regions (13a, 13b, 13c, 13d, 13e) (see Fig. 1; [0027]), wherein the plurality of land regions (13a, 13b, 13c, 13d, 13e) include a shoulder land region (13a) and a middle land region (13b) adjacent to the shoulder land region (13a) (see Fig. 1). Morii further teaches that the middle land region (13b) is provided with a middle circumferential sipe (12b) extending continuously in the tire circumferential direction (see Fig. 1; [0019]). Morii further teaches that this middle circumferential sipe (12b) helps to improve the on-snow performance of the tire ([0019]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the middle land region disclosed by Mukai ‘882 to include the middle circumferential sipe taught by Morii because they would have had a reasonable expectation that doing so would help to improve the on-snow performance of the tire. 
Regarding claim 8, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 1. Modified Mukai ‘882 further discloses that the plurality of land regions (Mukai ‘882: 10, 11, 12, 13, 14) include a crown land region (Mukai ‘882: 14) adjacent to the middle land region (Mukai ‘882: 12) (Mukai ‘882: see Fig. 1), and the crown land region (Mukai ‘882: 14) is provided with a plurality of crown lateral sipes (Mukai ‘882: 51) extending across the entire axial width of the crown land region (Mukai ‘882: 14) (Mukai ‘882: see Fig. 5; [0077]). 
Regarding claim 10, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 8. Modified Mukai ‘882 further discloses that the middle lateral sipes (Mukai ‘882: 36) are inclined in a first direction with respect to the tire axial direction (Mukai ‘882: see Figs. 1 and 4), and the crown lateral sipes (Mukai ‘882: 51) are inclined in a second direction opposite to the first direction with respect to the tire axial direction (Mukai ‘882: see Figs. 1 and 5). 
Regarding claim 14, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 1. Modified Mukai ‘882 further discloses that pitch lengths (see Modified Figure 1 below) in the tire circumferential direction of the middle lateral sipes (Mukai ‘882: 36) are larger than a width (Mukai ‘882: W5) in the tire axial direction of the ground contacting top surface of the middle land region (Mukai ‘882: 12) (see Modified Figure 1 below). 

    PNG
    media_image1.png
    653
    619
    media_image1.png
    Greyscale

Modified Figure 1, Mukai ‘882
Regarding claim 15, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 14. Modified Mukai ‘882 further discloses that pitch lengths (see Modified Figure 1 below) in the tire circumferential direction of the shoulder lateral grooves (Mukai ‘882: 39) are smaller than a width in the tire axial direction of the ground contacting top surface of the shoulder land region (Mukai ‘882: 13) (see Modified Figure 1 below). 

    PNG
    media_image2.png
    716
    939
    media_image2.png
    Greyscale

Modified Figure 1, Mukai ‘882
	Regarding claim 16, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 1. Modified Mukai ‘882 further discloses that one of the middle lateral sipes (Mukai ‘882: 36) and one of the shoulder lateral sipes (Mukai ‘882: 41) are aligned within a zone (see Modified Figure 1 below). Modified Mukai ‘882 fails to explicitly disclose the width of this zone. However, given that the width of each of the sipes (Mukai ‘882: 36, 41) is equal to or less than 1.5 mm ([0040]) and that the sipes (Mukai ‘882: 36, 41) are substantially aligned across the shoulder circumferential groove (Mukai ‘882: 5), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the width of this zone to be not more than 8.0 mm. Thus, modified Mukai ‘882 satisfies all of the limitations in claim 16. 

    PNG
    media_image3.png
    417
    769
    media_image3.png
    Greyscale

Modified Figure 1, Mukai ‘882
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2017/0368882) (Mukai ‘882) in view of Morii (US 2018/0086147) (of record) as applied to claim 1 above, and further in view of Takahashi (JP 2011143891 with English Machine Translation). 
Regarding claim 2, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 1. Modified Mukai ‘882 fails to explicitly disclose, however, that the groove width of each of the shoulder lateral grooves (Mukai ‘882: 39) is constant from the shoulder circumferential groove (Mukai ‘882: 5) to the first tread edge (Mukai ‘882: Ti).
Takahashi teaches a similar tire (title) comprising: a shoulder land region (10d) provided with a plurality of shoulder lateral grooves (9d) extending from a shoulder circumferential groove (8c) to a first tread edge (Te) (see Fig. 2). Takahashi further teaches that each of the shoulder lateral grooves (9d) has a constant groove width from the shoulder circumferential groove (8c) to the first tread edge (Te) ([0029]; see Fig. 2). Takahashi further teaches that configuring the shoulder lateral grooves (9d) with a constant groove width ensures the rigidity of the shoulder blocks (11) within the shoulder land region (10d). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed the shoulder lateral grooves disclosed by modified Mukai ‘882 to have a constant width, as taught by Takahashi, because they would have had a reasonable expectation that doing so would ensure the rigidity of the shoulder land region. 
Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2017/0368882) (Mukai ‘882) in view of Morii (US 2018/0086147) (of record) as applied to claim 1 above, and further in view of Mukai (US 2010/0252159) (Mukai '159). 
Regarding claims 3-6, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 1. Modified Mukai ‘882 fails to disclose, however, that the groove bottom of each of the shoulder lateral grooves (Mukai ‘882: 39) is locally raised to have a raised portion, wherein the raised portion of the groove bottom is provided at an axially inner end of the shoulder lateral groove (Mukai ‘882: 39), wherein the raised portion is provided with a groove bottom sipe extending along the longitudinal direction of the shoulder lateral groove (Mukai ‘882: 39). 
Mukai ‘159 teaches a similar tire (title) comprising: a shoulder land region (7R) provided with a plurality of shoulder lateral grooves (31) extending from a shoulder circumferential groove (4) to a first tread edge (Te) (see Figs. 1 and 5). Mukai ‘159 further teaches that the groove bottom of each of the shoulder lateral grooves (31) is locally raised to have a raised portion (32) (see Fig. 5; [0119]), wherein the raised portion (32) of the groove bottom is provided at an axially inner end of the shoulder lateral groove (31) (see Fig. 5), wherein the raised portion (32) is provided with a groove bottom sipe (33) extending along the longitudinal direction of the shoulder lateral groove (31) (see Fig. 5; [0124]). Mukai further teaches that this raised portion (32) with a groove bottom sipe (33) helps to support the groove sidewalls of the shoulder lateral grooves (31) while improving the wet performance of the tire ([0119]; [0124]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulder lateral grooves disclosed by modified Mukai ‘882 to have the raised portion with the groove bottom sipe, as taught by Mukai ‘159, because they would have had a reasonable expectation that dong so would help to support the groove sidewalls of the shoulder lateral grooves while improving the wet performance of the tire. 
Regarding claim 9, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 3. Modified Mukai ‘882 further discloses that the plurality of land regions (Mukai ‘882: 10, 11, 12, 13, 14) include a crown land region (Mukai ‘882: 14) adjacent to the middle land region (Mukai ‘882: 12) (Mukai ‘882: see Fig. 1), and the crown land region (Mukai ‘882: 14) is provided with a plurality of crown lateral sipes (Mukai ‘882: 51) extending across the entire axial width of the crown land region (Mukai ‘882: 14) (Mukai ‘882: see Fig. 5; [0077]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2017/0368882) (Mukai ‘882) in view of Morii (US 2018/0086147) (of record) as applied to claim 1 above, and further in view of Hirosue et al. (US 2018/0370290) (Hirosue) (of record). 
Regarding claim 7, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 1. Modified Mukai ‘882 fails to disclose, however, that the maximum depth of the middle circumferential sipe (Morii: 12b) is smaller than the maximum depth of the shoulder lateral sipes (Mukai ‘882: 41). 
Hirosue teaches a similar tire (title) comprising: a middle land region (7) provided with a middle circumferential sipe (11) and a shoulder land region (9) provided with shoulder lateral sipes (55) (see Fig. 9). Hirosue further teaches that the maximum depth of the middle circumferential sipe (11) is the same as the maximum depth (d1) of the lateral grooves (10) ([0071]). Hirosue further teaches that the maximum depth (d1) of the middle circumferential sipe (11) is in a range of from 50% to 70% of the maximum depth (D) of the main grooves (3) ([0066]). Hirosue further teaches that the maximum depth (D) of the main grooves (3) is equal to or more than 5 mm ([0054]), making the maximum depth (d1) of the middle circumferential sipe (11) be in a range of from 2.5 mm (5*0.50) to 3.5 mm (5*0.70). Hirosue further teaches that the maximum depth (d11) of the shoulder lateral sipes (55) is in a range from 4.0 to 5.5 mm ([0133]), making the maximum depth (d1) of the middle circumferential sipe (11) smaller than the maximum depth (d11) of the shoulder lateral sipes (55). Hirosue further teaches that configuring the depths of these sipes in such a manner can help to suppress uneven wear and help to improve steering stability and snow road performance ([0071]; [0133]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by Mukai ‘882 such that the maximum depth of the middle circumferential sipe is smaller than the maximum depth of the shoulder lateral sipes, as suggested by Hirosue, because they would have had a reasonable expectation that doing so would help to suppress uneven wear and help to improve steering stability and snow road performance.  
Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2017/0368882) (Mukai ‘882) in view of Morii (US 2018/0086147) (of record) as applied to claims 1, 8, and 10 above, and further in view of Kajita (US 2004/0211501). 
Regarding claims 11, 12, and 13, modified Mukai ‘882 discloses all of the limitations as set forth above for claims 1, 8, and 10, respectively. Modified Mukai ‘882 further discloses that the plurality of land regions (Mukai ‘882: 10, 11, 12, 13, 14) include a crown land region (Mukai ‘882: 14) adjacent to the middle land region (Mukai ‘882: 12) (Mukai ‘882: see Fig. 1). Modified Mukai ‘882 fails to disclose, however, that a length in the tire circumferential direction of the ground contact surface of the shoulder land region (Mukai ‘882: 13) is in a range from 0.80 to 0.85 times a length in the tire circumferential direction of the ground contact surface of the crown land region (Mukai ‘882: 14). 
Kajita teaches a similar tire (title) comprising: a crown land region (Rc) and a shoulder land region (Rso) (see Figs. 2 and 4). Kajita further teaches that a length (Ls) in the tire circumferential direction of the ground contact surface of the shoulder land region (Rso) is in a range from 80% to 85% of a length (Lc) in the tire circumferential direction of the ground contact surface of the crown land region (Rc) ([0037]; see Fig. 3), suggesting the claimed range of 0.80 to 0.85. Kajita further teaches that configuring the tire in this way helps to prevent heel and toe wear on the tire, especially during cornering ([0037]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by modified Mukai ‘882 to meet the limitations in claims 11, 12, and 13, as suggested by Kajita, because they would have had a reasonable expectation that doing so would help to prevent heel and toe wear on the tire, especially during cornering. 
Regarding claim 19, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 11. Modified Mukai ‘882 fails to explicitly disclose, however, that a length in the tire circumferential direction of the ground contact surface of the middle land region (Mukai ‘882: 12) is in a range from 0.90 to 0.98 times the length (Kajita: Lc) in the tire circumferential direction of the ground contact surface of the crown land region (Mukai ‘882: 14). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the ground contact surface of the middle land region and the ground contact surface of the crown land region. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 3 of Kajita, one of ordinary skill in the art would have found that the length in the tire circumferential direction of the ground contact surface of the middle land region (Kajita: Rsi) is about 0.94 times the length (Lc) in the tire circumferential direction of the ground contact surface of the crown land region (Rc), thus suggesting the claimed range of 0.90 to 0.98. 
Therefore, while Kajita does not explicitly state a value for the relationship between the ground contact surface of the middle land region and the ground contact surface of the crown land region, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Furthermore, since modified Mukai ‘882 includes the teachings from Kajita regarding the ground contact surface of the land regions, it would have been obvious for modified Mukai ‘882 to satisfy all of the limitations in claim 19. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2017/0368882) (Mukai ‘882) in view of Morii (US 2018/0086147) (of record) as applied to claim 1 above, and further in view of Himuro (JP 2006082586 with English Machine Translation). 
Regarding claim 17, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 1. Modified Mukai ‘882 fails to disclose, however, that in the tire circumferential direction, circumferential extents of the respective crown lateral sipes (Mukai ‘882: 51) do not overlap with circumferential extents of the respective middle lateral sipes (Mukai ‘882: 36). 
Himuro teaches a similar tire (title) comprising: a crown land region (22) with crown lateral sipes (16) and a middle land region (22) with middle lateral sipes (16) (see Modified Figure 1 below). Himuro further teaches that in the tire circumferential direction, circumferential extents of the respective crown lateral sipes (16) do not overlap with circumferential extents of the respective middle lateral sipes (16) (see Modified Figure 1 below; [0087]). Himuro further teaches that configuring the sipes (16) in this way helps to improve the pattern noise of the tire ([0093]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the crown lateral sipes and the middle lateral sipes disclosed by modified Mukai ‘882 to not overlap in the tire circumferential direction, as taught by Himuro, because they would have had a reasonable expectation that doing so would help to improve the pattern noise of the tire. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2017/0368882) (Mukai ‘882) in view of Morii (US 2018/0086147) (of record) as applied to claim 1 above, and further in view of Kajita (US 2004/0211501) as applied to claim 11 above, and further in view of Takemoto (US 2014/0305559). 
Regarding claim 18, modified Mukai ‘882 discloses all of the limitations as set forth above for claim 11. Modified Mukai ‘882 further discloses that the plurality of land regions (Mukai ‘882: 10, 11, 12, 13, 14) includes a pair of middle land regions (Mukai ‘882: 10, 12) and a pair of shoulder land regions (Mukai ‘882: 11, 13). Modified Mukai ‘882 fails to disclose, however, that in a footprint of the tire, a total ground contact area of the two middle land regions (Mukai ‘882: 10, 12) is in a range from 2.0 to 2.5 times a ground contact area of the crown land region (Mukai ‘882: 14), and a total ground contact area of the two shoulder land regions (Mukai ‘882: 11, 13) is in a range from 4.2 to 4.6 times the ground contact area of the crown land region (Mukai ‘882: 14). 
Takemoto teaches a similar tire (title) comprising: a crown land region (11), a pair of middle land regions (12), and a pair of shoulder land regions (13) (see Fig. 1). Takemoto further teaches that the axial widths (W6, W7) of the ground contacting surface of the middle land regions (12) are from 1.2 to 1.24 times the axial width (W5) of the ground contacting surface of the crown land region (11) ([0053]), making a total width (W6+W7) of the ground contacting surface of the middle land regions (12) be equal to 2.2 to 2.48 times the axial width (W5) of the ground contacting surface of the crown land region (11). Furthermore, because the axial width of the ground contacting surface of land regions is directly related to the ground contact area of land regions, it is expected that the total ground contact area of the middle land regions (12) is in a similar range of 2.2 to 2.48 times the ground contact area of the crown land region (11). Takemoto further teaches that configuring the widths (W5, W6, W7) of the crown land region (11) and the middle land regions (12) in this way helps to relatively increase the rigidity of the middle land regions (12), which are subjected to a larger load than the center land region (11) during cornering, thus improving the steering stability of the tire during cornering ([0053]). Takemoto further teaches that the axial widths (W8, W9) of the ground contacting surface of the shoulder land regions (13) are larger than the axial width (W5) of the ground contacting surface of the middle land region (11) in order to provide rigidity in the tread shoulder region and to improve the steering stability of the tire ([0088]; [0097]-[0098]). Thus, since the axial width of the ground contacting surface of land regions is directly related to the ground contact area of land regions, Takemoto clearly teaches that a total ground contact area of the shoulder regions (13) should be larger than a ground contact area of the crown land region (11) in order to improve the steering stability of the tire. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the total ground contact area of the middle land regions, the shoulder land regions, and the crown land region disclosed by modified Mukai ‘882 to satisfy the claimed ranges in claim 18 in order to improve the steering stability of the tire and the rigidity of the middle and shoulder land regions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749